Citation Nr: 0505911	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a myoclonic tic, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988, and again from July 1989 to July 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefit sought on appeal.  
The veteran's claims are now serviced by the RO in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has complaints of upper body twitches with 
disorientation, but has not been diagnosed as having any form 
of epilepsy.  He asserts that he has five to ten episodes on 
average each day and is unable to perform any type of 
employment as a consequence of his service-connected disorder 
which is characterized as a myoclonic tic.

Medical evidence of record does not include any objective 
findings of a seizure disorder.  Treatment records dated in 
2000 and 2001 reflect a complaint in April 2000 of an 
increase in seizure activity, but there is no evidence of 
follow-up treatment.  Upon VA examination in October 2001, 
there was no diagnosis of epilepsy, only of episodic muscle 
jerks of unknown etiology.

The veteran testified before the Board that his condition had 
worsened since the 2001 examination and that he had been 
receiving treatment at the San Antonio and Biloxi VA medical 
centers specifically for his seizure disorder.  His testimony 
included the assertion that he was unemployable as a result 
of his seizure disorder.

Based on a review of the evidence as outlined above, the 
Board finds that a remand is necessary to fully assist the 
veteran in substantiating his claim.  Specifically, treatment 
records must be obtained and another VA examination scheduled 
to determine the nature and severity of the veteran's 
disorder, including any impact it may have on his 
employability.  The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case.  Additionally, the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655.  

The Board also points out that the veteran has not been 
provided with adequate notice of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000.  Specifically, all notices of record discuss only 
evidence necessary to substantiate a claim of entitlement to 
service connection.  Accordingly, on remand, the RO should 
supply the veteran with proper notice and perform any 
additional development deemed appropriate following a 
response, if any, from the veteran.

Therefore, this matter is REMANDED for the following action:

1.  Please advise the veteran of his 
rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 
with respect to the issue currently on 
appeal.

2.  Please obtain all treatment records 
dated from 2001 forward from the San 
Antonio and Biloxi VA medical centers.  
All records should be associated with the 
veteran's claims folder.

3.  Following receipt of current 
treatment records, please schedule the 
veteran for an examination to determine 
the nature and severity of his service 
connected myoclonic tic.  The examination 
should include a period of observation so 
that at least one episode of the 
complaints of upper body twitches with 
disorientation may be witnessed and 
described by a medical professional.  The 
examiner should be requested to review 
the veteran's claims folder, fully 
examine the veteran, render all 
appropriate diagnoses, and state what 
impact, if any, the veteran's service 
connected myoclonic tic has on his 
employability.  The examiner should 
perform all necessary clinical testing to 
determine the nature and severity of the 
disability.  All opinions expressed must 
be supported by complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



